Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-3, 6, 11, 13 and 17-20 are amended. Claims 1-20 are pending.


Response to Arguments
With regards to applicant’s arguments, filed on 10/1/2021, regarding claims 1-20 that the combination of Zachrison, Gaal and Venkataraman does not teach or suggest: “wherein the determining is based on flow properties of a downlink transmission and not based on a report from the end device”.  Examiner respectfully disagrees.

The combination of Zachrison, Gaal and Venkataraman, specifically Gaal teaches that the size of a soft buffer for a UE 120 is configurable [In other words, it is determined; not received from or reported by the UE]. The size of a soft buffer for a UE 120 is defined based on a capability [e.g., category; Stream Type] of the UE 120. During connection [RRC connection procedures including RRC configuration] of the UE 120 to the BS 110, the UE 120 may transmit capability information for each of the multiple RATs used for communication to the BS 110. The capability information may indicate one or more of the following parameters: frequency domain bandwidth information  such as a number of subcarriers, time domain length information, a number of CCs the UE can support for CA, a number of spatial layers the UE can support for communication, a modulation scheme the UE can support, etc. Therefore, the capability information identifies characteristics of the downlink stream for each RAT]. The BS 110 may assume the size of each soft buffer for each RAT at the UE 120 [Determines the buffer size for each RAT] based on the capability information received from the UE 120 [regardless of whether that is the size actually implemented at the UE 120]. (See Gaal; Par. [73])

Further, Gaal discloses the BS 110 determines the buffer size for each RAT for the UE based on the service requirement as well as the processing speed for each stream [Flow], which is related to the flow properties. [The claim language did not specify that determining the buffer size does not rely on capability information provided by the UE. The claim language emphasized that the buffer size is determined based on the flow properties, but not received from the UE, and this is similar to Gaal’s teachings, where the BS determines the buffer size based on the stream’s parameters and the service requirements] (See Gaal; Par. [82])

On the other hand, the applicant asserts that the combination of Zachrison, Gaal and Venkataraman does not teach or suggest: “select, from the dynamic list of carrier aggregation combinations and based on the downlink buffer size and the buffer size threshold, a carrier aggregation combination to service the end device”.  Examiner respectfully disagrees.

The combination of Zachrison, Gaal and Venkataraman, specifically Zachrison teaches that the network node 110 performs the following actions, as illustrated in Fig. 2a & 2b: Estimating a first prediction of the usage of the allocated radio resource, based on a measured The buffer size threshold for each UE is determined on for assigning/allocating transmission resources [CC combinations] from a resource pool [CC combinations list]. The allocation of resources [Selection of CC combinations] is based on the UE’s buffer size threshold, as well as, the bandwidth requirements]. (See Zachrison; Par. [63] – [70])

Therefore, for the reasons shown above, the combination of Zachrison, Gaal and Venkataraman clearly teaches the claimed invention. Therefore, the rejection of claims 1-20 is sustained.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

4.	Claims 1-7, 9-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zachrison et al. (US Pub. No. 2021/0022034 A1) in view of Gaal et al. (US Pub. No. 2019/0052582 A1) and further in view of Venkataraman et al. (US Pub. No. 2012/0188886 A1).
Regarding claim 1, Zachrison discloses a first network device (See Fig. 1; network node 110), comprising: a first communications interface for sending or receiving packets using a wireless access network; the end device connected to the wireless station via the first communication interface (See Par. [134] and Fig. 13; 3337 of Zachrison for a reference to a radio interface 3337 configured to set up and maintain a wireless connection between UEs and between the UE and its serving base station); a second communications interface for sending or receiving packets via a second wireless station (See Par. [3] of Zachrison for a reference to a direct interface between the radio network nodes, this interface being denoted the X2 interface) one or more memories to store instructions (See Fig. 11; Memory 1160); and one or more processors (See Fig. 11; Processor 1170) configured to execute the instructions to:
identify, based on a downlink buffer size, a buffer size threshold for the end device (See Par. [78], [94] of Zachrison for a reference to the network node 110 determines a first threshold based on the current data traffic load [Buffer size] of the first UE 121); select, from a  downlink buffer size and the buffer size threshold, a carrier aggregation combination to service the end device (See Par. [65]-[70] of Zachrison for a reference to the determined buffer size threshold for each UE is determined on for assigning/allocating transmission resources [CC combinations] from a resource pool [CC combinations list]. The allocation of resources [Selection of CC combinations] is based on the UE’s buffer size threshold, as well as, the bandwidth requirements and traffic load [buffer size]); wherein the dynamic list prioritizes assignment of combinations of low bandwidth component carriers from the second RAT type before including high bandwidth (See Par. [51], [58] of Zachrison for a reference to the UEs with the lowest bandwidth (BW) demands are prioritized over the UEs with the highest BW demands. CC combinations are ordered from the lowest BW to the highest BW) and send, to the end device, instructions to implement the carrier aggregation combination (See Par. [20], [92] of Zachrison for a reference to the allocated resources [the selected CC combinations] are configured for each UE to use for transmission).
Zachrison does not explicitly disclose determine the downlink buffer size  for the end device connected to a first  network device station and a second network device; wherein the determining is based on flow properties of a downlink transmission and not based on a report from the end device; store, in the one or more memories, the dynamic list of carrier aggregation combinations that are available to end devices serviced by the first network device and the second network device, wherein the dynamic list includes different buffer size thresholds corresponding to each of the different carrier aggregation combinations.
See Par. [28], [73] of Gaal for a reference to the BS 110 determines the buffer size based on the capability information received from the UE120 [Gaal suggests a system of three BSs; BS 110a, 110b and 110c that exchange buffer size information with the UE]); wherein the determining is based on flow properties of a downlink transmission and not based on a report from the end device (See Par. [73], [82] of Gaal for a reference to the BS determines the buffer size based on the stream’s parameters and the service requirements included in the capability information).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])
The combination of Zachrison and Gaal does not explicitly disclose store, in the one or more memories, the dynamic list of carrier aggregation combinations that are available to end devices serviced by the first network device and the second network device, wherein the dynamic list includes different buffer size thresholds corresponding to each of the different carrier aggregation combinations.
However, Venkataraman discloses store, in the one or more memories, the dynamic list of carrier aggregation combinations that are available to end devices serviced by the first network device and the second network device (See Par. [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs. The prioritized list is stored in table 400 stored in the memory (See Fig. 1; 115) of each UE105), wherein the dynamic list includes different buffer size thresholds corresponding to each of the different carrier aggregation combinations (See Par. [55], [57], [62] and Fig. 4; Table 400 of Venkataraman for a reference to the prioritized list is created according to several priority (Order) factors, including CC combinations that fulfill each UE’s traffic load (Buffer Size). CC combinations corresponds to the UE’s traffic load (Buffer Size)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Venkataraman, Gaal and Zachrison. The motivation of combination would be improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])

Regarding claim 2, the combination of Zachrison and Gaal does not explicitly disclose wherein the dynamic list of carrier aggregation combinations includes: different combinations of component carriers for multiple RAT types.
However, Venkataraman discloses wherein the dynamic list of carrier aggregation combinations includes: different combinations of component carriers for multiple RAT types (See Par. [22], [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs, where the UEs may connect using different radio access technologies (RATs)).
Venkataraman; Par. [13])

Regarding claim 3, Zachrison does not explicitly disclose wherein, when selecting the carrier aggregation combination, the one or more processors are further configured to execute the instructions to: correlate the downlink buffer size to a closest one of the different end device buffer sizes, that corresponds to a smallest available uplink or downlink bandwidth that satisfies the service requirement 
However, Gaal discloses wherein, when selecting the carrier aggregation combination, the one or more processors are further configured to execute the instructions to: correlate the downlink buffer size to a closest one of the different end device buffer sizes, that corresponds to a smallest available uplink or downlink bandwidth that satisfies the service requirement (See Par. [70]-[73] of Gaal for a reference to that determining the number of CCs depends basically on the capability info of the UE120. The buffer size associated with each RAT is compared to the available bandwidth and the number of CCs is allocated to all UEs is based on the buffer size as well, to meet the minimum bandwidth requirements of the QoS).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal and Zachrison. The motivation of Gaal; Par. [5]-[7])

Regarding claim 4, the combination of Zachrison does and Gaal does not explicitly disclose wherein each of the carrier aggregation combinations corresponds to a different buffer size of the different end device buffer sizes.
However, Venkataraman discloses wherein each of the carrier aggregation combinations corresponds to a different buffer size of the different end device buffer sizes (See Par. [55], [57], [62] and Fig. 4; Table 400 of Venkataraman for a reference to the prioritized list is created according to several priority (Order) factors, including CC combinations with the lowest power consumption, CC combinations with the highest bandwidth, and CC combinations that fulfill each UE’s traffic load (Buffer Size)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Venkataraman, Gaal and Zachrison. The motivation of combination would be improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])

Regarding claim 5, the combination of Zachrison, Gaal and Venkataraman, specifically Zachrison discloses wherein the second communication interface includes an X2-U interface See Par. [3] of Zachrison for a reference to a direct interface between the radio network nodes, this interface being denoted the X2 interface) and the second network device includes an eNodeB (See Fig. 1; eNodeB 110).

Regarding claim 6, Zachrison does not explicitly disclose the dynamic list of carrier aggregation combination includes different combinations of Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (E-UTRA) component carriers and Fifth Generation New Radio (5G NR) component carriers.
However, Gaal discloses the dynamic list of carrier aggregation combination includes different combinations of Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (E-UTRA) component carriers and Fifth Generation New Radio (5G NR) component carriers (See Par. [30] of Gaal for a reference to the radio access technologies (RATs) that may be implemented includes E-UTRA; a part of UMTS, and (5G NR)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])


However, Gaal discloses wherein the network device uses radio access technology that supports one or more millimeter wave frequency bands (See Par. [32] of Gaal for a reference to 5G NR that is implemented as a second RAT supports millimeter wave (mmW) targeting high carrier frequency (e.g. 25 GHz or beyond)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 9, Zachrison discloses using the first communications interface (See Par. [134] and Fig. 13; 3337 of Zachrison for a reference to a radio interface 3337 configured to set up and maintain a wireless connection between UEs and between the UE and its serving base station); provide other of downlink packets to the end device using the second communications interface to an evolved Node B (eNB) for an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) (See Par. [3] of Zachrison for a reference to the E-UTRAN specification defines a direct interface between the radio network nodes, this interface being denoted the X2 interface).

However, Gaal discloses wherein the one or more processors are further configured to execute the instructions to: provide downlink packets to the end device for a Fifth Generation New Radio (5G NR) radio access network (RAN) (See Par. [33]-[34], [46] and Figs 1 & 2 of Gaal for a reference to the wireless communication network maybe a NR (5G network)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 10, Zachrison does not explicitly disclose wherein the one or more processors are further configured to execute the instructions to: verify that the end device is capable of supporting the selected carrier aggregation combination before sending the instructions to implement the carrier aggregation combination.
However, Gaal discloses wherein the one or more processors are further configured to execute the instructions to: verify that the end device is capable of supporting the selected carrier aggregation combination before sending the instructions to implement the carrier aggregation combination (See Par. [28], [70]-[73] of Gaal for a reference to the BS 110 evaluates the requirements of services for UE 120 based on the received capability information and allocates (determines) the number of CCs based on the capability info).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 1.

Regarding claim 12, Zachrison does not explicitly disclose wherein the first RAT type operates in an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) and second RAT type operates in a Fifth Generation New Radio (5G NR) radio access network (RAN).
However, Gaal discloses wherein the first RAT type operates in an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) and second RAT type operates in a Fifth Generation New Radio (5G NR) radio access network (RAN) (See Par. [30] of Gaal for a reference to the radio access technologies (RATs) that may be implemented includes E-UTRA; a part of UMTS, and (5G NR)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal and Zachrison. The motivation of Gaal; Par. [5]-[7])

Regarding claim 13, Zachrison does not explicitly disclose wherein determining the downlink buffer size of the end device includes determining a downlink buffer size responsive to a service request.
However, Gaal discloses wherein determining the downlink buffer size of the end device includes determining a downlink buffer size responsive to a service request See Par. [73] of Gaal for a reference to buffer size may be defined during an RRC procedure. The UE 120 transmits capability information included in an RRC request. The buffer size is set (determined) based on capability info for each RAT received by the BS 110).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 15, the combination of Zachrison, Gaal and Venkataraman, specifically Zachrison discloses wherein selecting the carrier aggregation combination further includes: determining that the end device supports use of an amount of component carriers in the carrier aggregation combination (See Par. [20], [37], [51] of Zachrison for a reference to that the resources are allocated to the UE based on its requirements of bandwidth. The resources [CC combinations] with the minimum bandwidth that satisfies the UE’s requirements are selected).

Regarding claim 16, the combination of Zachrison and Gaal does not explicitly disclose wherein selecting the carrier aggregation combination further includes: determining that the end device is equipped to use multi-RAT dual connectivity for each frequency used in the carrier aggregation combination.
However, Venkataraman discloses determining that the end device is equipped to use multi-RAT dual connectivity for each frequency used in the carrier aggregation combination (See Par. [22], [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs, where the UEs may connect using different radio access technologies (RATs)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Venkataraman, Gaal and Zachrison. The motivation of combination is improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])



Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a non-transitory computer-readable medium (See Fig. 9; 912) containing instructions executable by at least one processor (See Fig. 9; 912). 

5.	Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zachrison et al. in view of Gaal et al. in view of Venkataraman et al. and further in view of Sundar et al. (US Pub. No. 2017/0111910 A1).
Regarding claim 8, the combination of Zachrison, Gaal and Venkataraman does not explicitly disclose wherein the one or more processors are further configured to execute the instructions to: select, for the end device, another carrier aggregation combination when the end device indicates a poor battery condition, wherein the other carrier aggregation combination provides a lower bandwidth than the carrier aggregation combination that was previously selected.
However, Sundar discloses select, for the end device, another carrier aggregation combination when the end device indicates a poor battery condition (See Par. [36]-[37] of Sundar for a reference to the user equipment measures the battery level 605 and compare it to multiple thresholds at different time points to determine if the battery level is below a threshold), See Par. [36]-[37] and Fig. 7 and corresponding description of Sundar for a reference to that if the battery level is below the threshold at a certain time point, one or more frequency band is removed from the candidate CC monitored for CA. A new combination with smaller bandwidth is selected for monitoring CA by the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sundar, Venkataraman, Gaal and Zachrison. The motivation of combination would be to conserve battery power, and reduce the battery drain rate of the user equipment, by removing one or more frequency bands from a subset of frequency bands that are monitored as candidate CCs for carrier aggregation. (Sundar; Par. [37])

Regarding claim 14, the combination of Zachrison, Gaal and Venkataraman does not explicitly disclose wherein the downlink buffer size is for a Transmission Control Protocol (TCP)/Internet Protocol (IP) buffer.
However, Sundar discloses wherein the downlink buffer size is for a Transmission Control Protocol (TCP)/Internet Protocol (IP) buffer (See Par. [17] of Sundar for a reference to SGW 10, connected to the BS, manages and stores downlink data that includes parameter to define the IP bearer (resource/memory/buffer) servicing the user equipment).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sundar, Venkataraman, Gaal and Zachrison. Sundar; Par. [37])

6.	Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zachrison et al. in view of Gaal et al. in view of Venkataraman et al. and further in view of Uchino et al. (US Pub. No. 2015/0319641 A1).
Regarding claim 17, the combination of Zachrison, Gaal and Venkataraman does not explicitly disclose method of claim 11, further comprising: identifying an updated downlink buffer size for the end device; and selecting for the end device, and in response to the identifying, another carrier aggregation combination based on the updated downlink buffer size.
However, Uchino discloses identifying an updated downlink buffer size for the end device (See Par. [37], [67] of Uchino for a reference to the UE 10 supplies the most updated buffer size of newly accumulated data to the macro eNB); and 
selecting for the end device, and in response to the identifying, another carrier aggregation combination based on the updated downlink buffer size (See Par. [37], [43], [62]-[63] of Uchino for a reference to the eNB 30 allocates a new number of components carriers to the UE 10 based on the most updated buffer size).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchino, Venkataraman, Gaal and Zachrison. Uchino; Par. [6]-[8])

Regarding claim 20, the combination of Zachrison, Gaal and Venkataraman does not explicitly disclose non-transitory computer-readable medium of claim 19, further comprising instructions to cause the at least one processor to: identify an updated downlink buffer size for the end device; and select for the end device, and in response to the identifying, another carrier aggregation combination based on the updated downlink buffer size.
However, Uchino discloses identify an updated downlink buffer size for the end device (See Par. [37], [67] of Uchino for a reference to the UE 10 supplies the most updated buffer size of newly accumulated data to the macro eNB); and 
select for the end device, and in response to the identifying, another carrier aggregation combination based on the updated downlink buffer size (See Par. [37], [43], [62]-[63] of Uchino for a reference to the eNB 30 allocates a new number of components carriers to the UE 10 based on the most updated buffer size).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchino, Venkataraman, Gaal and Zachrison. The motivation of combination would be to facilitating the allocation of the appropriate quantity of UL resources to the UE, by the eNB, knowing the most updated information about the buffer size (how much data is accumulated in the UE). (Uchino; Par. [6]-[8])
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chou et al (US. Pub. No. 2016/00338074 A1) discloses a method for latency measurement and reporting for LTE-WLAN aggregation. 
Min et al. (US. Pub. No. 2017/0280498 A1) discloses a method for power management and power savings in wireless communications systems.
Adjakple et al. (US. Pub. No. 2010/0316096 A1) discloses a method and apparatus for synchronous HARQ operation and interference avoidance.

8.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413